DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 9/3/2020 for application number 16/760,587. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Information Disclosure Statements and Claims.
Claims 32-51 are pending.  Claims 32 and 51 are independent claims.  Claims 1-31 have been cancelled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/21/2020 and 10/7/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 36 is objected to because of the following informalities:  grammatically error in the claim “the a drop-down”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 31-35, 37-44, 48 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Khoe et al. (USPGPUB 2013/0050263; hereinafter Khoe) in view of Matthews et al. (USPGPUB 2013/0104075; hereinafter Matthews).

As to independent claim 31, Khoe discloses a terminal [Fig. 1A, Para 0038 - portable multifunction device 100], comprising: 
a processor [Fig. 1A, Para 0038 - one or more processing units (CPU's) 120];
a touchscreen display coupled to the processor [Fig. 1A, Para 0045 - I/O subsystem 106 couples input/output peripherals on device 100, such as touch screen 112 and other input control devices 116]; and
[Fig. 1A, Para 0038 - memory 102] coupled to the processor and storing instructions that, when executed by the processor, cause the terminal to be configured to:
display a desktop, wherein the desktop comprises a first icon of a first application [Fig. 5A, Para 0165 - FIG. 5A illustrates an exemplary user interface ("home screen") displaying a plurality of application icons 550 (e.g., 550-1 through 550-8) on touch screen 112-1 of a first electronic device (e.g., electronic device 100-1)]; 
receive a first operation by a user, wherein the first operation is applied on the first icon [Para 0166 - a touch gesture (e.g., a tap gesture) on map application icon 550-7 initiates displaying map application view 502-1 (FIG. 5B) on touch screen 112-1 of first electronic device 100-1];
display, in response to the first operation, a first interface of the first application in full-screen [Fig. 5B, Para 0166 - a touch gesture (e.g., a tap gesture) on map application icon 550-7 initiates displaying map application view 502-1 (FIG. 5B) on touch screen 112-1 of first electronic device 100-1];
	receive a second operation by the user [Fig. 5H, Para 0171 - In FIG. 5H, input 505 (e.g., a click or double-click on home button 204) is detected];
display, in response to the second operation, the first interface in a window [Fig. 5I, Para 0172 - in response to detecting input 505 (FIG. 5H), a portion of web browser application view 502-7 and application icon area 504 are concurrently displayed]; 
receive a third operation by the user [Para 0166 - Thereafter, the user may press home button 204];
[Para 0166 - Thereafter, the user may press home button 204 to return to the home screen (FIG. 5A), and select other applications – Examiner note: a first identifier corresponding to the first application is displayed with an icon and name in dashboard];
Khoe does not appear to teach:
receive a fourth operation by the user, wherein the fourth operation is associated with the first identifier;
display, in response to the fourth operation, the first interface in a window, and stop displaying the first identifier;
receive a fifth operation by the user, wherein the fifth operation is applied on an edge of the first interface; and
display, in response to the fifth operation, the first interface in full-screen.
However, Matthews teaches in the same field of endeavor:
receive a fourth operation by the user, wherein the fourth operation is associated with the first identifier [Fig. 5, Para 0058 - a procedure 500 for transitioning a display area 510 from an original state to a maximized state is depicted at FIG. 5… The display area is then translated across a GUI workspace 520 such that the cursor tool, while the display area 510 is captured, enters a top, or bottom, dock-target region 550. This is indicated at the drag stage];
display, in response to the fourth operation, the first interface in a window, and stop displaying the first identifier [Fig. 5, Para 0058 - In the transition stage, the display area 510 is transitioned from the original state to a maximized state. That is, the display area 510 is extended to fill substantially the entire area of the GUI workspace 520 – Examiner note: in the transition state the window 510 does not display a header, which contains the title of the application, which is considered as the first identifier];
receive a fifth operation by the user, wherein the fifth operation is applied on an edge of the first interface [Fig. 5, Para 0058 - Upon releasing the cursor tool 530, the display area 510 is held in the maximized state, as indicated at the release stage – Examiner note: Releasing of the cursor tool is considered as a fifth operation by the user]; and
display, in response to the fifth operation, the first interface in full-screen [Fig. 5, Para 0058 - Upon releasing the cursor tool 530, the display area 510 is held in the maximized state, as indicated at the release stage].
It would have been obvious to one of ordinary skill in art, having the teachings of Khoe and Matthews at the time of filing, to modify a technique for managing and interacting with currently open software applications taught by Khoe to include the concept of arranging display areas utilizing enhanced window states taught by Matthews to overcome challenges of transitioning a display area to another size requiring utilization of the present burdensome techniques for arranging display areas   [Matthews, Para 0003].
One of the ordinary skill in the art wanted to be motivated to include the concept of arranging display areas utilizing enhanced window states taught by Matthews to overcome challenges of transitioning a display area to another size requiring utilization of the present burdensome techniques for arranging display areas   [Matthews, Para 0003].

As to dependent claim 33, Khoe and Matthews teach the terminal of claim 32. 

receive, before receiving the fifth operation, a sixth operation by the user; and move, in response to the sixth operation, the first interface [Fig. 5, Para 0058 - The display area is then translated across a GUI workspace 520 such that the cursor tool, while the display area 510 is captured, enters a top, or bottom, dock-target region 550. This is indicated at the drag stage].

As to dependent claim 34, Khoe and Matthews teach the terminal of claim 32. 
Khoe further teaches: wherein the first identifier is displayed subsequent to receiving the third operation [Para 0166 - Thereafter, the user may press home button 204 to return to the home screen (FIG. 5A), and select other applications – Examiner note: a first identifier corresponding to the first application is displayed with an icon and name in dashboard].

As to dependent claim 35, Khoe and Matthews teach the terminal of claim 32. 
Khoe further teaches: wherein the desktop further comprises an icon of a second application [Fig. 5A, Para 0165 - FIG. 5A illustrates an exemplary user interface ("home screen") displaying a plurality of application icons 550 (e.g., 550-1 through 550-8) on touch screen 112-1 of a first electronic device (e.g., electronic device 100-1)].

As to dependent claim 37, Khoe and Matthews teach the terminal of claim 32. 
Khoe further teaches: further comprising instructions causing the terminal to be configured to:
[Fig. 5I];
receive an eighth operation by the user, wherein the eighth operation is applied on the second identifier [Para 0174 - FIG. 5I also illustrates that touch gesture 507 of a first type (e.g., a tap gesture) is detected on calculator application icon 506-4 on touch screen 112-1]; and
display, in response to the eighth operation, a second interface of the second application in a window [Para 0175 - FIG. 5J illustrates that, in response to detecting touch gesture 507 of the first type on calculator application icon 506-4, a calculator application view is displayed in popup view 510 on touch screen 112-1 of first electronic device 100-1].

As to dependent claim 38, Khoe and Matthews teach the terminal of claim 37. 
Khoe further teaches: wherein the first interface and the second interface are displayed in separate windows [Para 0175 - FIG. 5J illustrates that, in response to detecting touch gesture 507 of the first type on calculator application icon 506-4, a calculator application view is displayed in popup view 510 on touch screen 112-1 of first electronic device 100-1].

As to dependent claim 39, Khoe and Matthews teach the terminal of claim 37. 
Khoe further teaches: wherein the second interface is displayed overlapping the first interface [Para 0175 - FIG. 5J illustrates that, in response to detecting touch gesture 507 of the first type on calculator application icon 506-4, a calculator application view is displayed in popup view 510 on touch screen 112-1 of first electronic device 100-1].

As to dependent claim 40, Khoe and Matthews teach the terminal of claim 32. 
Matthews further teaches: further comprising instructions causing the terminal to be configured to:
receive, after receiving the fifth operation, a ninth operation by the user [Para 0037 - the input devices 216 and 217 control the location of where a cursor tool is positioned (i.e., hovers) on the UI display 225 and/or the selection of buttons appearing on the UI display 225]; 
display, in response to the ninth operation, the first interface in a window [Para 0037 - the input devices 216 and 217 control the location of where a cursor tool is positioned (i.e., hovers) on the UI display 225 and/or the selection of buttons appearing on the UI display 225]; 
receive a tenth operation by the user, wherein the tenth operation is applied on the edge; and
close, in response to the tenth operation, the first interface [Fig. 11, Para 0068 -The header 1175 may include buttons 1170 and a hidden actuation device (not shown) for invoking a transition to a vertically-maximized state or a semi-maximized state – Examiner note: Upon displaying a header of the window in response to the ninth operation, a user can click on the close button (1170) to close the window].

As to dependent claim 41, Khoe and Matthews teach the terminal of claim 40. 
Khoe further teaches: further comprising instructions causing the terminal to be configured to:

display, in response to the eleventh operation, the first interface in a window [Para 0026 - upon a cursor tool exiting a dock-target region, a restored state of the display area may be invoked, where the restored state corresponds to the original state of the display area prior to transitioning to the triggered state – Examiner note: after closing the first user interface window, a user can restore it with a cursor movement]; 
receive a twelfth operation by the user [Para 0166 - Thereafter, the user may press home button 204];
display, in response to the twelfth operation, the desktop and a first identifier corresponding to the first application [Para 0166 - Thereafter, the user may press home button 204 to return to the home screen (FIG. 5A), and select other applications – Examiner note: a first identifier corresponding to the first application is displayed with an icon and name in dashboard];
Matthews further teaches:
receive a thirteenth operation by the user; wherein the thirteenth operation is associated with the first identifier [Fig. 5, Para 0058 - a procedure 500 for transitioning a display area 510 from an original state to a maximized state is depicted at FIG. 5… The display area is then translated across a GUI workspace 520 such that the cursor tool, while the display area 510 is captured, enters a top, or bottom, dock-target region 550. This is indicated at the drag stage];
display, in response to the thirteenth operation, the first interface in a window, and stopping displaying the first identifier [Fig. 5, Para 0058 - In the transition stage, the display area 510 is transitioned from the original state to a maximized state. That is, the display area 510 is extended to fill substantially the entire area of the GUI workspace 520 – Examiner note: in the transition state the window 510 does not display a header, which contains the title of the application, which is considered as the first identifier];
receive a fourteenth operation by the user, wherein the fourteenth operation is applied on the edge [Para 0037 - the input devices 216 and 217 control the location of where a cursor tool is positioned (i.e., hovers) on the UI display 225 and/or the selection of buttons appearing on the UI display 225]; and
close, in response to the fourteenth operation, the first interface [Fig. 11, Para 0068 -The header 1175 may include buttons 1170 and a hidden actuation device (not shown) for invoking a transition to a vertically-maximized state or a semi-maximized state – Examiner note: the fourteenth operation, a user can hover over the header and click on the close button (1170) to close the window].

As to dependent claim 42, Khoe and Matthews teach the terminal of claim 32. 
Khoe further teaches: wherein the first identifier is different from the first icon [Fig. 4 – Examiner notes that the first identifier is a text name of an application different from icons].

As to dependent claim 43, Khoe and Matthews teach the terminal of claim 32. 
Matthews further teaches: wherein the first interface is displayed in a central area of the touchscreen display [Fig. 5 – Examiner note: display window 510 is displayed in a central area of the touch screen display].

As to dependent claim 44, Khoe and Matthews teach the terminal of claim 32. 
Matthews further teaches: wherein the first identifier is displayed on an upper part of the touchscreen display [Fig. 5 – Examiner note: a header 540 is displayed on an upper part].

As to dependent claim 48, Khoe and Matthews teach the terminal of claim 32. 
Khoe teaches: wherein the fourth operation is applied on the first identifier [Fig. 5, Para 0058 - a procedure 500 for transitioning a display area 510 from an original state to a maximized state is depicted at FIG. 5… The display area is then translated across a GUI workspace 520 such that the cursor tool, while the display area 510 is captured, enters a top, or bottom, dock-target region 550. This is indicated at the drag stage].

As to independent claim 51, the claim is substantially similar to claim 32 and is rejected on the same ground. 

Claims 36 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Khoe in view of Matthews, further in view of Holecek et al. (USPGPUB 2006/0161847; hereinafter Holecek).

As to dependent claim 36, Khoe and Matthews teach the terminal of claim 32. 
Khoe and Matthews do not appear to teach: further comprising instructions causing the terminal to be configured to:

However, Holecek teaches in the same field of endeavor: further comprising instructions causing the terminal to be configured to:
receive a seventh operation of the user when the first identifier is displayed; and display, in response to the seventh operation, a first notification in the a drop-down notification bar [Fig. 6, Para 0057 - when a user moves her mouse pointer 513 over or within a predefined area of thumbnail window 418d, two operations may occur. First, description field 511 appears identifying the title of the file and the name of the underlying application program which may be used by the user to switch to a particular window. Second, because thumbnail window 418d is a parent window, a menu switch 515, like a dropdown menu button, may appear when the thumbnail window 418d gets focus, e.g., the mouse pointer is within a predefined area of the thumbnail window 418d].
It would have been obvious to one of ordinary skill in art, having the teachings of Khoe, Matthews and Holecek at the time of filing, to modify a technique for managing and interacting with currently open software applications taught by Khoe and a method for arranging display areas utilizing enhanced window states taught by Matthews to include the concept of a window information switching system taught by Holecek to provide an interface which allows a user to scan quickly through open windows and have additional information provided to the user to quickly switch to a desired window [Holecek, Para 0007].
[Holecek, Para 0007].

As to dependent claim 49, Khoe and Matthews teach the terminal of claim 32. 
Holecek further teaches: further comprising instructions causing the terminal to be configured to:
display a second interface of a historical task bar, wherein the second interface comprises a third identifier associated with the first application and a fourth identifier associated with a third application [Para 0048 - FIG. 4A shows the same seven windows 231-237 with corresponding taskbar buttons 241-247 in the taskbar area… Information area 410 includes a number of window thumbnails 412a and 412h and 418a and 418k. It should be noted that only window thumbnails 412a, 412h, 418a, and 418k are specifically referenced in FIG. 4A; however, each of windows 231-237 has a corresponding window thumbnail in the information area 410 – Examiner note: Holecek provides an application that can be identified in a taskbar and floating window as illustrated];
display, in response to a fifteenth operation by the user on the third identifier, the first interface [Para 0058 - The user may select one of the child windows by using her computer input device, such as a mouse or a keyboard]; and
Khoe further teaches: 
[Fig. 5, Para 0058 - Upon releasing the cursor tool 530, the display area 510 is held in the maximized state, as indicated at the release stage – Examiner note: Releasing of the cursor tool is considered as a sixteenth operation by the user].

As to dependent claim 50, Khoe and Matthews teach the terminal of claim 32. 
Holecek further teaches: wherein the third identifier is different from the first identifier [Para 0048 - FIG. 4A shows the same seven windows 231-237 with corresponding taskbar buttons 241-247 in the taskbar area… Information area 410 includes a number of window thumbnails 412a and 412h and 418a and 418k. It should be noted that only window thumbnails 412a, 412h, 418a, and 418k are specifically referenced in FIG. 4A; however, each of windows 231-237 has a corresponding window thumbnail in the information area 410 – Examiner note: Holecek provides an application that can be identified in a taskbar and floating window as illustrated].

Claims 45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Khoe in view of Matthews, further in view of Louch et al. (USPGPUB 2014/0109001; hereinafter Louch).

As to dependent claim 45, Khoe and Matthews teach the terminal of claim 32. 

However, Louch teaches in the same field of endeavor:
wherein the third operation comprises dragging upwards [Para 0064 - Para 0070 - FIGS. 6A-6E show an example of a user interface which allows a user to drag an icon or other item onto an application's icon in the dock (or onto another region of a display such as a designated portion or "hot corner" which can launch Expose mode) in order to enter Expose mode and then allow the user to continue through the drag operation to drag the file or item into one of the windows shown in Expose mode – Examiner note: In response to the dragging operation, Louch teaches displaying the desktop and the first identifier corresponding the first application].
It would have been obvious to one of ordinary skill in art, having the teachings of Khoe, Matthews and Louch at the time of filing, to modify a technique for managing and interacting with currently open software applications taught by Khoe and a method for arranging display areas utilizing enhanced window states taught by Matthews to include the concept of a user interface for multiple display regions taught by Louch to allow a user to view and operate on windows from multiple application overcoming confusion and clutter in the graphical user interface [Louch, Para 0002].
One of the ordinary skill in the art wanted to be motivated to include the concept of a user interface for multiple display regions taught by Louch to allow a user to view and operate on windows from multiple application overcoming confusion and clutter in the graphical user interface [Louch, Para 0002].

As to dependent claim 47, Khoe and Matthews teach the terminal of claim 32. 
Louch further teaches:  wherein the third operation is applied on the edge [Para 0064 – dragging item can take place at the edge of the user interface].

Claims 46 is rejected under 35 U.S.C. 103 as being unpatentable over Khoe in view of Matthews, further in view of Han (USPGPUB 2014/0137036; hereinafter Han).

As to dependent claim 46, Khoe and Matthews teach the terminal of claim 32. 
Khoe and Matthews do not appear to teach: wherein the second operation comprises sliding inwards from the edge of the first interface or from an edge of the touchscreen display.
However, Han teaches in the same field of endeavor:
wherein the second operation comprises sliding inwards from the edge of the first interface or from an edge of the touchscreen display [Fig. 3A, Para 0050 - By entering user input 215 (e.g., a hand swipe from the lower-right-hand corner of the display area toward the middle or upper-left-hand corner of the display area; or a hand swipe from the lower-left-hand corner of the display area toward the middle or upper-right-hand corner of the display area), the user invokes operation window 220 (shown in FIG. 3B).].
It would have been obvious to one of ordinary skill in art, having the teachings of Khoe, Matthews and Han at the time of filing, to modify a technique for managing and interacting with currently open software applications taught by Khoe and a method for arranging display areas utilizing enhanced window states taught by Matthews to include the concept of [Han, Para 0008].
One of the ordinary skill in the art wanted to be motivated to include the concept of operation window for portable devices with touchscreen displays taught by Han to allow a user to operate or navigate applications displayed on a relatively large touchscreen display of a mobile device by the use of one hand while holding the mobile device with the same hand [Han, Para 0008].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sims et al. (USPGUPUB 2005/0278650) – teaches a floating user interface control that enable a user to switch between a plurality of user application windows.

Lavallee (USPGPUB 2013/0187861) teaches simultaneous display of multiple maximized applications on touch screen electronic devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SANG H KIM/Primary Examiner, Art Unit 2176